DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4, 7-10 are objected to because of the following informalities:  
Claim 1 is objected to for having multiple grammatical errors and being difficult to read. 
For example, the first two lines indicate that either the finger portion or the outer finger glove “make up a grip strengthening finger glove” but the wording makes it confusing as to which of the previously recited elements makes up the grip strengthening glove. 
Additionally, “grip strengthening” should have hyphen for appropriate grammar.
Further, the claim refers to “more than one size of hands” when  this is believed to be grammatically incorrect.
Further, the phrasing “wherein at least one patch of material, which has attached thereto at leats one artificial tendon” includes extraneous words which should be removed/clarified.
Further, the claim states that the tendon “is arranged at the outside”.  It appears this should be worded “on” the outside. There is further improper antecedent basis for “the outside”. 

Further, the claim is unclear for claiming the patch reaches “over each of the sides of a finger portion of the finger glove liner”. Again, “of the finger glove liner” appears to be extraneous, there is improper antecedent basis for “a finger portion”, there is improper antecedent basis for “the sides”, and there is confusion surrounding the phrase “over each of the sides”. It is unclear whether this is attempting to claim that there are two sides that the fabric reaches over (e.g. around a top), or whether the word meant is “around” each of the sides. 
Again, the claim then refers to “a side portion” with improper antecedent basis.
The claim is also missing punctuation/transition words between the last two recited features.  
Claim 2 is objected to for referring to “the length direction” with improper antecedent basis. There is further lack of clarity surrounding the recitation of “1”.
Claim 3 is objected to for referring to “the patches”, when the claim from which this depends from only requires/references “at least one patch”, making it unclear whether there are now at least two patches claimed in this claim, or whether this is still referring to the previously recited “at least one patch” of claim 1.
Further, it is unclear what it means for one (or more?) patch(es) to be “arranged freely from each other”. It appears this is attempting to claim that if there is more than one patch, it isn’t attached to another patch, but clarification is required. 

Claim 4 is objected to for referring to “the force” with improper antecedent basis, and since it is unclear how/where this “force” is coming from, and also how/where the force is distributed and what it distributes the force to.
Claim 7 is objected to for referring to “a side portion” and “the edge” with improper antecedent basis. 
Further, the claim states that the tendon is arranged at “a side portion, along the edge of the side portion of the patch”. It appears most of this claim is redundant. There is further lack of clarity surrounding “the patch” since it is unclear which of “the at least one patch(es)” is being referenced here.
Claims 8-9 are objected to for claiming the sensor/electrical wire is arranged “at” the at least one patch, but it is believed, for grammatical correctness, that this might actually be intended to read as “on” the at least one patch, or alternatively “connected to” the at least one patch.
Claim 10 is objected for the same reasons as claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-4, 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for claiming “a finger glove liner” since it is unclear what a “finger glove liner” is. As the Examiner can best understand from the specification, Applicant is claiming a liner for a glove, but it is unclear what a “finger glove” is as it relates to the invention. A finger glove would be normally considered to be a covering for just one finger, although Applicant’s invention appears to be for multiple fingers, making this unclear. 
Claim 2 is indefinite for claiming the patch of material is “made of a flexible and non-stretchable material in a direction crosswise the length direction”. It is unclear whether this is meant to claim that the patch has a material oriented in a finger length direction, whether the material is present only in a length direction of a finger length (e.g. there is a different material present in a lengthwise direction of the finger portion), or whether the material isn’t to be associated with the “direction crosswise the length direction” at all, and whether this is meant to relate to the flexibility/non-stretchability of the fabric in a particular direction (and possibly indicating non-flexibility and/or stretchability in the lengthwise direction). The specification doesn’t appear to clarify this.
 Claim 3 is indefinite for claiming the patches are “able to transfer with the expansion of the stretchable liner” since it is unclear what it means to “transfer with” an expansion.
Claim 10 is rejected for the same reasons as claim above. 
Remaining claims are rejected for depending on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ingvast et al. (US 20100041521 A1) hereinafter known as Ingvast.
Regarding claim 1 Ingvast discloses a liner (Figure 1; [0015]) for a finger of a grip-strengthening glove (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Ingvast was considered capable of performing the cited intended use of being placed within a “grip-strengthening glove”. See for example [0015] and Abstract) which is made of a stretchable material ([0036]) in order to fit hands of various sizes (this is stated as an “intended use” of the stretchable material (see explanation above), which the material of Ingvast is understood capable of achieving. If the material stretches it is understood that it would be capable of fitting hands of different sizes), comprising:
at least one patch of material (Figures 1-2 item 6b)
at least one artificial tendon attached to the at least one patch of material (Figure 1 item 1b) on an outside of the liner (Figure 1),
wherein the at least one patch of material is arranged on a dorsal side of a finger portion of the liner (Figures 1-2 item 6b),
and the at least one patch of material extends over two sides of the finger portion (Figures 1-2), and the tendon is arranged at one of the two sides (Figure 1; [0033] the tendon runs through ducts at the sides of the finger).
Regarding claim 2 Ingvast discloses the glove liner of claim 1 substantially as is claimed,
wherein Ingvast further discloses the at least one patch of material is made of a flexible material which is non-stretchable along a width of the liner ([0035] a metal material meshed).
claim 3 Ingvast discloses the glove liner of claim 1 substantially as is claimed,
wherein Ingvast further discloses the at least one patch isn’t connected to other patches in order to be able to move individually when the liner expands (Figure 1 shows the patches 6b not being directly attached which enables distinct movement).
Regarding claim 4 Ingvast discloses the glove liner of claim 1 substantially as is claimed,
wherein Ingvast further discloses the at least one patch distributes the force from the tendon (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Ingvast discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus.).
Regarding claim 7 Ingvast discloses the glove liner of claim 1 substantially as is claimed,
wherein Ingvast further discloses the at least one tendon is arranged at the side portion of the patch (Figure 1; [0033]).
claim 8 Ingvast discloses the glove liner of claim 1 substantially as is claimed,
wherein Ingvast further discloses at least one sensor is arranged at the on the least one patch (Figure 3 item 12b).
Regarding claim 9 Ingvast discloses the glove liner of claim 1 substantially as is claimed,
wherein Ingvast further discloses wherein at least one electrical wire is arranged on  the at least one patch (Figure 3 item 20).
Regarding claim 10 Ingvast discloses a grip-strengthener finger glove having a finger glove liner according to claim 1 (Figure 1 and [0015] the glove has the shown system of Figure 1 located inside). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/07/22